DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, species (2) (binding combinations of donor and acceptor strands to the docking strands to generate a fluorescence signal, see claims 1-16), and species (3) (the acceptor strands have the same sequence, see claim 4) in the reply filed on February 25, 2022 is acknowledged. Claims 1-4 and 6-16 will be examined. 

Specification
The abstract of the disclosure is objected to because the abstract has more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite. Since the claim does not require that each of donor and acceptor strands and the docking strand-conjugated detection antibodies has a fluorescent molecule, one skilled in the art would not understand why, in the absence of a fluorescent molecule, combinations of donor and acceptor strands to the docking strands can generate a fluorescence signal and metes and bounds of the claim is unclear. Please clarify.  
Claim 4 is rejected as vague and indefinite. Since it is known that “[I]n general, FRET requires, (a) the donor and acceptor molecules must be in close proximity (typically, e.g., 10-100 Å), (b) the absorption spectrum of the acceptor must overlap the fluorescence emission spectrum of the donor, and (c) the donor and acceptor transition dipole orientations must be approximately parallel” (see paragraph [0223] from Monforte, US 2008/0124726 A1, published on May 29, 2008). Since the claim requires that the sequences of the donor strands are different from each other depending on the biomarker types and the acceptor strands have the same sequence, this indicate that the donor strands are different and bind to different locations of the docking strands and the acceptor strands bind to the same location of the docking strands. If some of the donor strands bound to the different locations of the docking strands is far away (eg., not in close proximity) from the acceptor strands bound to the same location of the docking strands, one skilled in the art would not understand why a fluorescent signal can generated based on FRET between the some of the donor strands bound to the different locations of the docking strands and the acceptor strands bound to the same location of the docking strands and metes and bounds of the claim is unclear. Please clarify.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10-13, 15, and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jungmann et al., (US 2016/0161472 A1, published on June 9, 2016). 
Regarding claims 1, 2, 6, 7, 10-13, 15, and 16, Jungmann et al., teach a method for multiplexed detection of biomarkers, comprising a) attaching one or more types of biomarkers (eg., one or more targets such as proteins or nucleic acids) present in a sample taken from a subject to the surface of a substrate, b) allowing docking strand-conjugated detection antibodies (eg., antibody-DNA conjugates) to specifically bind to the biomarkers, c) binding imager strands labeled with fluorescent molecules to generate a fluorescence signal, and d) detecting the fluorescence signal, wherein steps c) and d) are repeated as many times as the number of the biomarker types by removing the used imager strands or the used donor and acceptor strands and introducing new imager strands or new combinations of donor and acceptor strands to the docking strands as recited in claim 1 wherein the imager strands have different sequences depending on the biomarker types as recited in claim 2, wherein the docking strands comprise sequences complementary to the sequences of the imager strands bas recited in claim 6, the sample is selected from the group consisting of blood, plasma, serum, saliva, tissue fluid, and urine as recited in claim 7, the detection antibodies are selected from the group consisting of scFv, Fab, nanobodies, and immunoglobulin molecules as recited in claim 10, the detection antibodies are primary antibodies and the docking strands are conjugated to the primary antibodies as recited in claim 11, the detection antibodies are a combination of primary antibodies and secondary antibodies and the docking strands are conjugated to the secondary antibodies as recited in claim 12, the fluorescent molecules are selected from the group consisting of Alexa Fluor, Atto, BODIPY, CF, Cy, and DyLight Fluor as recited in claim 13, the fluorescence signal is generated when the imager strands bind to the docking strands as recited in claim 15, and the biomarkers are proteins or metabolites as recited in claim 16 (see paragraphs [0004] to [0070], [0136], [0157] to [0159], [0167], [0176], [0189] to [0192], [0318] to [0322], and claims 1-136). 
	Therefore, Jungmann et al., teach all limitations recited in claims 1, 2, 6, 7, 10-13, 15, and 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jungmann et al., as applied to claims 1, 2, 6, 7, 10-13, 15, and 16 above, and further in view of Tusji et al., (US Patent No. 6,228, 592 B1, published on May 8, 2001) and Monforte (US 2008/0124726 A1, published on May 29, 2008). 
The teachings of Jungmann et al., have been summarized previously, supra. 
Jungmann et al., do not disclose binding combinations of donor and acceptor strands to the docking strands to generate a fluorescence signal wherein the donor strands and the acceptor strands have different sequences depending on the biomarker types as recited in claim 3 and the peak wavelength of the emission spectrum of the fluorescent molecules labeled on the donor strands is shorter than the peak wavelength of the absorption spectrum of the fluorescent molecules labeled on the acceptor strands as recited in claim 14. 
Tusji et al., teach to hybridize a detection probe to a target nucleic acid wherein the detection probe comprises a first probe member and a second probe member, the first and second probe members have base sequences capable of hybridizing to the target nucleic acid adjacently with each other, the first probe member is labeled with an energy donor fluorescent dye and the second probe member is labeled with an energy acceptor fluorescent dye, the change in fluorescence of the fluorescent dyes is fluorescence resonance energy transfer (FRET) from the energy donor fluorescent dye of the first probe member to the energy acceptor fluorescent dye of the second probe member (see claims 1 and 7). Since Tusji et al., teach that the first probe member labeled with an energy donor fluorescent dye is Bodipy 493/503 with the peak wavelength of the emission spectrum of 514 nm and the second probe member labeled with an energy acceptor fluorescent dye is Cy5 with the peak wavelength of the emission spectrum of 668 nm (see column 15), Tusji et al., must disclose that the peak wavelength of the emission spectrum of the fluorescent molecules labeled on the donor strands is shorter than the peak wavelength of the absorption spectrum of the fluorescent molecules labeled on the acceptor strands as recited in claim 14. 
Monforte teaches that “FRET allows the imaging, kinetic analysis and/or quantitation of colocalizing molecules or conformational changes in a single molecule with spatial resolution beyond the limits of conventional optical microscopy. In general, FRET requires, (a) the donor and acceptor molecules must be in close proximity (typically, e.g., 10-100 Å), (b) the absorption spectrum of the acceptor must overlap the fluorescence emission spectrum of the donor, and (c) the donor and acceptor transition dipole orientations must be approximately parallel” (see paragraph [0223]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claim 3 by binding combinations of donor and acceptor strands to the docking strands to generate a fluorescence signal wherein the donor strands and the acceptor strands have different sequences depending on the biomarker types in view of the prior arts of Jungmann et al., Tusji et al., and Monforte. One having ordinary skill in the art would have been motivated to do so because Tusji et al., have successfully hybridized a detection probe to a target nucleic acid wherein the detection probe comprises a first probe member and a second probe member, the first and second probe members have base sequences capable of hybridizing to the target nucleic acid adjacently with each other, the first probe member is labeled with an energy donor fluorescent dye and the second probe member is labeled with an energy acceptor fluorescent dye, the change in fluorescence of the fluorescent dyes is fluorescence resonance energy transfer (FRET) from the energy donor fluorescent dye of the first probe member to the energy acceptor fluorescent dye of the second probe member (see claims 1 and 7) while Monforte teaches that “FRET allows the imaging, kinetic analysis and/or quantitation of colocalizing molecules or conformational changes in a single molecule with spatial resolution beyond the limits of conventional optical microscopy” (see paragraph [0223]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 3 by modifying the method taught by Jungmann et al., and binding combinations of donor and acceptor strands to the docking strands to generate a fluorescence signal wherein the donor strands and the acceptor strands have different sequences depending on the biomarker types in view of the prior arts of Jungmann et al., Tusji et al., and Monforte in order to create a fluorescent DNA-paint with a single molecule resolution. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jungmann et al., as applied to claims 1, 2, 6, 7, 10-13, 15, and 16 above, and further in view of Wall et al., (US 2019/0041390 A1, priority date: April 22, 2016). 
The teachings of Jungmann et al., have been summarized previously, supra. 
Jungmann et al., do not disclose that the sample is diluted with a biomarker-free solution as recited in claim 8 and the same sample is diluted in different ratios as recited in claim 9. 
Wall et al., teach to dilute a sample and form serially diluted samples (see paragraph [0137] and claims 1 and 9). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 8 and 9 wherein the sample is diluted with a biomarker-free solution and the same sample is diluted in different ratios in view of the prior arts of Jungmann et al., and Wall et al.. One having ordinary skill in the art would have been motivated to do so because the method taught by Jungmann et al., requires that the quality and resolution of their fluorescent images reach to a single molecule level (see paragraph [0234]) and Wall et al., teach to dilute a sample and form serially diluted samples (see paragraph [0137] and claims 1 and 9). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claims 8 and 9 by diluting the sample taught by Jungmann et al., and forming serially diluted samples in view of the prior arts of Jungmann et al., and Zhao et al., in order to find a proper concentration of the sample taught by Jungmann et al., such that one having ordinary skill in the art at the time the invention was made would create a fluorescent DNA-paint with a single molecule resolution when he or she uses a proper concentration of the sample taught by Jungmann et al., and using the method taught by Jungmann et al.. 

Conclusion
12.	No claim is allowed. 
13.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 21, 2022